                                                                                                                                    Rev. November 10, 2015
                      Case 1:19-cr-00564-KWR Document 91 Filed 06/15/21 Page 1 of 2
                                    UNITED STATES DISTRICT COURT, DISTRICT OF NEW MEXICO
                                               ZOOM SENTENCING MINUTE SHEET
 CR No: 19-564 KWR                                        USA vs.: BEGAY
    Date: 6/15/2021                                  Name of Deft: Lowell Begay
                Before the Honorable: Kea W. Riggs, U.S. District Judge
       Time In/Out: 12:17pm-12:34pm                                    Total Time in Court (for JS10): 17 min
               Clerk: C. Bevel                                                            Court Reporter: J. Goehl
               AUSA: David Cowan                                                    Defendant’s Counsel: Erlinda Johnson
     Sentencing in: Albuquerque                                                                Interpreter:        n/a
 Probation Officer:            Kelly Borland                                          Interpreter Sworn?                 Yes                  No
     Convicted on:             X    Plea               Verdict         As to:            Information                           X Indictment
                If Plea:       X    Accepted           Not Accepted      Adjudged/Found Guilty on Counts:         Count 1
    If Plea Agreement:         X    Accepted           Not Accepted          No Plea Agreement         Comments:

Date of Plea/Verdict:              4/16/21       PSR:      X     Not Disputed            Disputed      X       Courts adopts PSR Findings

Evidentiary Hrg:           X    Not Needed           Needed         Exceptions to PSR:

         SENTENCE IMPOSED                              Imprisonment (BOP):           384 days or time served, whichever is less
Supervised Release:                3 years                                                             Probation:
REC              500-Hour Drug Program                    BOP Sex Offender Program        Other:

 ICE             Court recommends ICE begin removal proceedings immediately or during service of sentence                          ICE not applicable

                                               SPECIAL CONDITIONS OF SUPERVISION
       No re-entry without legal authorization                                        Home confinement for             months       days
       Comply with ICE laws and regulation                                      X     Community service for 50 hours during supervised release.
       Participate in/successfully complete subst abuse program/testing
X      Testing not to exceed 60 per year                                              Reside halfway house         6     months     days
       Participate in/successfully complete mental health program                     Register as sex offender
       Refrain from use/possession of alcohol/intoxicants
X      Testing not to exceed 4 per day                                                Participate in sex offender treatment program
X      Submit to search of person/property                                            Possess no sexual material
X      No contact with victim(s) and/or co-defendant(s)                               No computer with access to online services
       No entering or loitering near victim’s residence                               No contact with children under 18 years
       Provide financial information                                                  No volunteering where children supervised
       Waive right of confidentiality and allow the treatment provider to
X      release treatment records                                                      Restricted from occupation with access to children
       Must not knowingly purchase, possess, distribute, administer, or
X      otherwise use any psychoactive substances (e.g., synthetic
       marijuana, bath salts, etc.) that impair your physical or mental
       functioning, whether or not intended for human consumption.                    No loitering within 100 feet of school yards
       Must not possess, sell, offer for sale, transport, cause to be                 If defendant is unemployed - Must participate in an educational or
       transported, cause to affect interstate commerce, import, or export            vocational services program and follow the rules and regulations
       any drug paraphernalia, as defined in 21 U.S.C. 863(d).                        of that program

       OTHER:
                                                                                                          1,144.53
                                                                                                          Payments of $50 or 15% of his
Fine:      $ 0                                                                             Restitution: $ net income
SPA:       $     100.00 (100 per count)                                         Payment Schedule:          X     Due Immediately               Waived
 OTHER:
       Advised of Right to Appeal                X     Waived Appeal Rights per Plea Agreement

X      Held in Custody                                 Voluntary Surrender

       Recommended place(s) of incarceration:
                                                                                Rev. November 10, 2015
                Case 1:19-cr-00564-KWR Document 91 Filed 06/15/21 Page 2 of 2

   Dismissed Counts:
OTHER COMMENTS:        Shaundale Julg victim’s son addresses court.
                       Defendant addresses Court.
